Citation Nr: 0123642	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  93-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound to the upper right 
thigh, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound to the left thigh and 
buttock, currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1991 rating decision of 
the RO.  

In October 1993, the case was returned to the RO in order to 
afford the veteran a personal hearing.  The veteran testified 
at a hearing before a Hearing Officer at the RO in October 
1994.  

Then the Board remanded the case in May 1996 for additional 
development of the record.  

The Board notes that, in a February 1998 rating action, the 
RO assigned a total disability rating based on individual 
unemployability due to service-connected disability, 
effective on May 21, 1996.  

In November 1999, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  This 
opinion was received in December 1999.  

The Board subsequently requested clarification of the medical 
specialist's opinion from the VHA in June 2000.  The response 
to this request was received in July 2000.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected residuals of the perforating 
gunshot wound to the upper right thigh, are now shown to have 
resulted in damage to Muscle Groups XV and XVII of likely 
moderate severity.  

3.  The service-connected residuals of the perforating 
gunshot wound to the left thigh and buttock are now shown to 
have resulted in damage to Muscle Groups XV and XVII of 
likely moderate severity.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent 
evaluation for the service-connected residuals of a gunshot 
wound to the upper right thigh involving Muscle Groups XVII 
and XV have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.56, 4.59, 4.71a including Diagnostic Codes 5251, 
5252, 5253, 4.73 including Diagnostic Codes 5315, 5317 
(2000).  

2.  The criteria for the assignment of a 40 percent 
evaluation for the service-connected residuals of a gunshot 
wound to the left thigh and buttock involving Muscle Groups 
XVII and XV have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.56, 4.59, 4.71a including Diagnostic Codes 
5251, 5252, 5253, 4.73 including Diagnostic Codes 5315, 5317 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

A careful review of the veteran's service medical records 
shows that, in April 1945, the veteran sustained a rifle 
shell wound to the right upper thigh in the area of the right 
groin that exited in the left buttock area at the level of 
the midbuttock fold.  The rectum was not perforated, and no 
bones were fractured.  At the evacuation hospital, the wounds 
were explored and debrided.  The veteran was evacuated to a 
general hospital where the dressings were changed and then 
returned to the United States.  It was noted that, during 
hospitalization in June 1945, the veteran limped upon the 
involved left leg and walked with a swinging gate.  It was 
indicated that the left ankle had a tendency to swell 
moderately.  

On an examination in September 1945, the veteran complained 
of soreness just below the scar on his left buttock.  The 
neurological examination showed that the musculature of the 
lower extremities was good.  The movements in all joints were 
normal, and the deep tendon reflexes were all equal and 
normal.  There was moderate hypesthesia on palpation and 
percussion just below the scar on the left mid-buttocks.  

At discharge from the hospital, the diagnosis was that of 
perforating rifle bullet wound of the right upper thigh, 
entrance right anterior aspect, and exit medial surface, 
severe; and perforating rifle bullet wound of the left thigh 
and buttock, entrance anterior to anal opening, exit, mid 
portion of the left buttock fold, severe and an adherent 
painful scar on the left buttock and the medial surface of 
the right thigh.  

The veteran was initially afforded VA examination in 
September 1946, after his discharge from service.  The 
veteran reported that any exertion brought a discharge from 
where the bullet entered.  He also complained that he could 
not do any running or very much walking.  His pain was more 
severe during cold and damp weather.  

On examination by VA, it was reported that there was a 
painful draining sinus anterior to the anus that was due to a 
gunshot wound.  There were an oval scar on the upper anterior 
right thigh, a scar on the medial surface of the right thigh, 
a scar on the midportion of the left buttock and a scar on 
the anterior left thigh.  There was drainage from the area 
anterior to the anus.  The scar anterior to the anus was 
painful and tender.  The diagnosis was that of scars to the 
buttock and thighs and traumatic anal fistula.  

Based on the above information, in October 1946, the RO 
granted service connection for residuals of the gunshot wound 
of the upper right thigh, Muscle Group XVII, evaluated as 50 
percent disabling from April 1 to September 22, 1946 and as 
20 percent rating disabling on September 23, 1946; for 
residuals of the gunshot wound of the left thigh and buttock, 
evaluated as 20 percent disabling on September 23, 1946; and 
for traumatic fistula of the anus, evaluated as 10 percent 
disabling on September 23, 1946.  

In January 1991, the veteran submitted a claim for increase 
in his service-connected disabilities.  He submitted a 
statement of Dr. Soung who indicated that the veteran had 
received treatment for moderate stricture of the rectum and 
anus and had painful scarring of the anal canal with chronic 
dermatitis.  It was indicated that the veteran had moderate 
residuals of gunshot wounds of the upper right thigh and left 
thigh and buttock.  

On VA general surgical examination, performed in February 
1991, the veteran reported that the gunshot wound to his 
buttock caused severe chronic pain, difficulty in walking and 
difficulty in passing his stool.  On examination, it was 
reported that there was a scar on the right upper medial 
thigh suggestive of a gunshot wound which according to the 
veteran was the entrance wound.  There was a scar on the left 
inferior gluteal muscle, which was the exit wound.  There was 
a small hole suggestive of a fistula near the rectal opening.  
No active drainage was noted, but the dressing covering the 
anal opening was soiled with drainage.  The sphincter tone 
was poor.  There was a zone of dermatitis around the anus.  
The assessment was that of chronic scarring around the 
entrance and exit wounds with chronic drainage, dermatitis, 
and pain in the perianal area.  

VA outpatient treatment reports show that, in June, April and 
September 1993, the veteran had treatment for anal fistula, 
dermatitis and perianal erythema. The veteran was given 
medication and sitz baths.  A June 1993 outpatient record 
noted multiple sensory deficits secondary to gunshot wound or 
diabetes mellitus.  

Private outpatient treatment records include a May 1992 entry 
which noted decreased muscle mass in both upper thighs and 
buttock due to previous gunshot wound.  

In October 1994, the veteran testified that he had pain and 
swelling in both legs.  He testified that his legs tired 
easily and he was able to walk only short distances.  He also 
indicated that he was unable to drive for long distances.  

On VA examination October 1994, the veteran complained of 
difficulty climbing stairs due to severe left lower extremity 
weakness.  He reported that he walked with a severe limp and 
used a cane in his right hand.  On physical examination, it 
was indicated that he had bilateral nearly symmetrical 
buttock atrophy.  It was noted that the right thigh adductors 
and the left buttock glutei were the muscles penetrated.  

The VA examiner noted the presence of a 2 centimeter 
sensitive scar in the right groin and a two centimeter 
sensitive scar to palpation in the left posterior buttock, 
with some dimpling in the subcutaneous tissue there.  There 
were no apparent adhesions.  There was no apparent damage to 
the tendons.  There was decreased light touch over the L4-S1 
on the left.  Strength was 4/5 for his extensor hallucis 
longus, tibialis anterior and knee flexion extension.  It was 
noted that the veteran grimaced with positioning on the 
examination table.  There was no evidence of muscular 
hernias.  

The diagnosis was that of status post gunshot wounds with 
residual limp.  It was noted that the limp was possibly 
secondary to the muscular weakness of the left lower 
extremity as well as possibly being secondary to residual 
pain from the gunshot wound.  

On VA examination in May 1997, the veteran complained of 
severe, limiting pain in both legs.  On physical examination, 
the examiner indicated that there was no evidence of 
increasing atrophy of the buttocks.  The hips had flexion to 
140 degrees, extension to 20 degrees, abduction to 45 
degrees, internal rotation to 30 degrees and external 
rotation to 45 degrees.  There was a small amount of tissue 
loss secondary to local debridement.  There was not 
significant compartment loss.  It was noted that the muscles 
penetrated were the adductor muscles in the gluteal region on 
the left side, the adductor musculature of the right thigh 
and the gluteal musculature on the left.  

The VA examiner indicated that there was a 2 centimeter 
gunshot wound of the right leg, going into the adductor 
muscle group on the right.  A 1 centimeter stellate 
laceration on the posterior buttock was noted.  The examiner 
indicated that the veteran pointed out some perirectal areas 
where he had injuries secondary to the gunshot wound, but the 
examiner was not able to appreciate those.  It was indicated 
that the scars were slightly tender, but that the scarring 
did not limit the function of the thigh.  It was indicated 
that there were no adhesions.  There was no damage to the 
tendons, bones, joint or nerves found.  It was indicated that 
strength was without asymmetry and would be graded at least 
5-/5 which was normal as would be expected for the veteran.  
There were no objective finding of pain and no evidence of 
muscle hernia.  

The diagnosis was the of gunshot wound to the right thigh 
adductor musculature and into the gluteal region.  The 
examiner concluded that the damage to the thigh and buttock 
musculature would provide for a limited disability.  

On VA examination in December 1997, the veteran reported 
burning pain in the rectal and perianal area.  He indicated 
that he used a cane for ambulation.  He reported having 
swelling on the bilateral lower extremities and using a TED 
hose occasionally to keep the swelling down.  The examination 
showed that there was no atrophy of the buttocks or thigh.  
The hips had flexion to 120 degrees, extension to 20 degrees, 
abduction to 45 degrees, adduction to 20 degrees, internal 
rotation to 40 degrees and external rotation to 45 degrees.  
It was noted that there were areas of gunshot wounds in the 
left gluteal region, left adductor group and the right 
adductor group in the groin.  There was very small tissue 
loss due to debridement.  

The VA examiner indicated that the scars were well healed and 
the scar was mildly tender over the left buttock.  There was 
5/5 strength of the muscles of the quadriceps, hamstring, hip 
adductors, flexors, extensors, and internal and external 
rotators.  There was no evidence of nerve or vascular injury 
and no adhesions.  There was no tendon, bone or joint damage.  
There were no muscle hernias.  

The VA examiner noted that there was also a scar in the right 
groin over the adductor group and in the left groin over the 
adductor group and the left buttocks in the gluteal area.  
The examiner noted that the veteran was limited by pain due 
to anal fissures which required a sitz bath four times a day.  

The diagnosis was of that status post gunshot wound to the 
right groin adductor group, the left groin adductor group and 
the left buttocks and gluteal muscle group.  It was noted 
that the veteran had small scars that were well healed.  It 
was indicated that the veteran suffered from anal fissures 
and that musculoskeletal limitations were very few.  It was 
indicated that the pain and disability appeared to be related 
to the extent of the anal fissures and that the muscles were 
working appropriately with good strength and the hip moving 
through a normal range of motion.  

As noted hereinabove, in November 1999, the Board requested 
the opinion of a medical specialist from VHA, which was 
subsequently received in December 1999.  In that opinion, the 
VHA specialist noted that the veteran had had repetitive 
evaluations orthopedically of the functional impairment 
related to the gunshot wounds of the muscles of the thighs 
and hips as well as the pelvis.  It was indicated that there 
was no functional impairment at those sites.  It was 
indicated that VA examinations in 1977 and 1995 had 
demonstrated no weakness or impairment and no atrophy.  It 
was noted that the veteran experienced swelling of the right 
lower leg and carried a diagnosis of lumbar disc degenerative 
disease, degenerative arthritis of the lumbar spine and a 
sensory neuropathy, which the examiner concluded were not 
related to his service-connected residuals of gunshot wounds.  

The VHA specialist concluded that the majority of the 
veteran's disability was related to the traumatic fistula-in-
ano which he sustained.  It was noted that no surgery on the 
thighs or buttocks was ever required and there was no 
description of any instability or progressive nature of his 
problems.  The examiner concluded that the previous muscle 
examination had not demonstrated any progressive or 
functional impairment.  

The VHA specialist indicated that the gluteal muscles 
involved as a result of the injury include the gluteus medius 
and possibly the gluteus minimus and maximus.  It was 
indicated that, in spite of the fact that the gunshot wound 
entered those muscles, the residuals that were present 
allowed them to function at what had been measured as a 5/5 
level, which was, in a standard evaluation, within normal 
limits.  The expert indicated that he could not grade the 
muscle injury, but it was noted that from a functional 
standpoint, the muscle injury would be in the severe 
category.  

In June 2000, the Board requested clarification of the 
December 1999 VHA opinion.  It was requested that the VHA 
specialist determine if the two service-connected gunshot 
wound injuries currently involved any other muscles besides 
the gluteal muscles and to identify all muscles and muscle 
groups involved.  The expert was also requested to indicate 
the severity of the injury to each muscle.  

In July 2000, the VHA specialist submitted an additional 
opinion.  It was concluded that the service-connected gunshot 
wounds injuries involved Muscle Group XV, adductors and 
gracilis, in addition to the gluteal muscles.  It was also 
concluded that the gunshot wound injury on the right was 
slight and was moderate on the left.  


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified of the 
RO's decisions.  The Statement of the Case and subsequent 
Supplemental Statements of the Case, informed the veteran 
that medical evidence regarding the current degree of 
disability was needed to substantiate his claim.  VA has met 
its duty to inform the veteran.  

The Board concludes the discussions in the rating decision, 
Statement of the Case, Supplemental Statement of the Case and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of this claim.  The RO has 
requested all relevant (treatment) records identified by the 
veteran, and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

In the circumstances of this case, a Remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims.  In short, 
the Board finds that the veteran has been given adequate 
notice of the need to submit evidence or argument and that he 
is not prejudiced by this decision.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The criteria for evaluating damage from muscle injuries were 
revised, effective July 3, 1997, during the pendency of the 
veteran's appeal.  When regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to a decision on his claim under the 
criteria that are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the former and the revised regulation reflects 
that guidelines contained in 38 C.F.R. §§ 4.47-4.55, and 
§ 4.72 of the former criteria were consolidated into § 4.56 
of the revised criteria.  

The result is that the pertinent regulations have remained 
essentially unchanged, so that neither the old nor the 
revised rating criteria are more favorable to the appellant.  
In any event, the RO has given notice of both versions of the 
rating criteria and has considered the evidence under each 
version.  The Board has also considered all pertinent rating 
criteria.  

The provisions of 38 C.F.R. § 4.56 offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The regulation directs, in pertinent 
part, that:

(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue- pain, 
impairment of coordination and 
uncertainty of movement.

(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1)  Slight disability of muscles- (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2)  Moderate disability of muscles-(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3)  Moderately severe disability of 
muscles-(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4)  Severe disability of muscles- (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X- ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  

The veteran's service-connected residuals of the gunshot 
wounds of the left thigh and buttocks and of the right upper 
thigh are each currently rated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.73, including Diagnostic Code (DC) 
5317.  

That Diagnostic Code provides evaluations for disability of 
Muscle Group XVII, the pelvic girdle group 2:  (1) gluteus 
maximus; (2) gluteus medius; (3) gluteus minimus.  This 
Diagnostic Code provides a noncompensable rating for slight 
muscle injury, a 20 percent rating for moderate muscle 
injury, a 40 percent rating for moderately severe muscle 
injury, and a 50 percent rating for severe muscle injury.  

Diagnostic Code 5315 provides evaluation for disability of 
Muscle Group XV, the mesial thigh group:  (1) adductor 
longus; (2) adductor brevis; (3) adductor magnus; (4) 
gracilis. This Diagnostic Code provides a noncompensable 
rating for slight muscle injury, a 10 percent rating for 
moderate muscle injury, a 20 percent rating for moderately 
severe muscle injury, and a 40 percent rating for severe 
muscle injury.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. 

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Limitation of thigh extension to 5 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5251.  Limitation of thigh flexion to 20 degrees warrants a 
30 percent rating; limitation to 10 degrees warrants a 40 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5252.  

Limitation of thigh rotation limitation of abduction of the 
thigh with motion lost beyond 10 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a including Diagnostic 
Code 5253.  

Normal range of hip flexion is from 0 to 125 degrees; normal 
range of hip abduction is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II.  

The Board has carefully reviewed the evidence of record-
including the opinions rendered by the VHA medical 
specialist.  It was initially noted that the severity of the 
muscle injury could not be graded, but that from a functional 
standpoint, the injury would be severe.  

The Board requested that the VHA specialist again review the 
record and to specifically comment on the degree of severity 
of each of the service-connected muscle injuries.  Upon 
further review and clarification of his opinion, the VHA 
specialist concluded that the right gunshot wound injury was 
slight and the left gunshot wound injury was moderate.  The 
expert had previously noted that the medical evidence showed 
that there was no residual functional impairment at the sites 
of the gunshot wounds.  

The Board notes, however, that the service medical records 
show that the veteran had been hospitalized for treatment of 
gunshots wound of the right upper thigh that exited in the 
left buttock area.  That is, these gunshot wounds were 
perforating or through-and-through in nature.  As defined by 
regulation, the veteran's wounds must be rated as being at 
least moderately disabling.  38 C.F.R. § 4.56(b).  

The description of the wounds in the service medical records 
and the findings reported in the VA medical examinations do 
not show prolonged infection, sloughing of soft parts or 
intermuscular scarring.  Furthermore, there is no evidence of 
loss of deep fascia, muscle substance or normal firm 
resistance of muscles to indicate a moderately severe 
disability; nor is there evidence of ragged, depressed and 
adherent scars, loss of deep fascia or muscle substance or 
soft flabby muscles in the wound area which would indicate a 
moderately severe disability.  

In this regard, the Board notes that findings on the most 
recent VA examination noted only very small tissue loss due 
to debridement.  It was indicated that there were no 
adhesions and that there was normal strength in the leg and 
hip muscles.  Accordingly, the Board finds that the veteran's 
wounds are no more than moderate muscle injuries.  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle group.  38 C.F.R. § 4.55(e).  

As noted, both Muscle Groups act on the hip, but Muscle Group 
XV also acts on the knee.  See 38 C.F.R. § 4.73 including 
Diagnostic Codes 5315 and 5317.  It is not clear which muscle 
group on either side is the more severely injured.  

As a moderate injury of Muscle Group XVII is 20 percent 
disabling and a moderate injury of Muscle Group XV is only 10 
percent disabling, the Board will find that Muscle Group XVII 
is more severely injured on both the right and left sides.  

Thus, pursuant to 38 C.F.R. § 4.55(e), the Board finds that 
the preponderance of the evidence now showing the involvement 
of two Muscle Groups on each side supports the assignment of 
a 40 percent rating (one level higher than that for a 
moderate injury under Diagnostic Code 5317) for the service-
connected residuals of a gunshot wound to the upper right 
thigh and another 40 percent rating for the service-connected 
residuals of a gunshot wound to the left thigh and buttock.  

In regard to any limited motion or functional equivalent of 
limited motion due to pain, the medical evidence of record 
fails to show there is limitation of thigh flexion as a 
result of the service-connected gunshot wound muscle damage 
which would warrant higher than a 40 percent rating under 
Diagnostic Code 5252.  The most recent VA examination showed 
that the hips had flexion to 120 degrees with abduction to 45 
degrees without objective medical evidence showing functional 
limitation due to pain.  



ORDER

A 40 percent rating for the service-connected residuals of a 
gunshot wound to the upper right thigh involving Muscle 
Groups XVII and XV is granted.  To this extent, the appeal is 
allowed subject to the rules and regulations governing the 
payment of monetary benefits.  

A 40 percent rating for the service-connected residuals of a 
gunshot wound to the left thigh and buttock involving Muscle 
Groups XVII and XV is granted.  To this extent, the appeal is 
allowed subject to the rules and regulations governing the 
payment of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

